Citation Nr: 9901017	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  95-36 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a pleural cavity 
injury, residual of gunshot wound to the left chest, with 
partial resection of the 6th left rib, currently rated as 20 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1944 to August 
1945.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from decisions of January and July 1995 by 
the Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  In the January 1995 decision, the RO 
confirmed a previously assigned 20 percent rating for the 
veterans pleural cavity injury with resection of the left 
6th rib.  In the decision of July 1995, the RO denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.

The Board remanded the case for additional development in 
January 1998.  The requested development has been completed, 
and the case is now ready for appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 20 percent for his 
pleural cavity injury due to a gunshot wound to the left 
chest.  He states that as a result of the disorder he has 
pain in his side all of the time, and that when he lays on 
his left side it makes him cough and the pain goes through 
him from front to back.

The veteran also contends that he is entitled to a total 
disability rating based on individual unemployability.  He 
asserts that his numerous service-connected gunshot wounds 
prevent him from working.  





DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for increased rating for a 
pleural cavity injury, residual of gunshot wound to the left 
chest, with partial resection of the 6th left rib, and is 
against the claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


FINDINGS OF FACT

1.  The pleural cavity injury, residual of gunshot wound to 
the left chest, with partial resection of the 6th left rib, 
is no more than moderate in degree, and has not resulted in 
impairment of pulmonary function.

2.  The veterans service-connected disabilities are a 
gunshot wound, left arm, muscle groups III and IV, severe, 
rated as 40 percent disabling; impairment, left humerus, 
residuals of fracture, upper third, with secondary traumatic 
arthritis changes, rated as 30 percent disabling; and a 
pleural cavity injury, residual gunshot wound left chest, 
with partial resection of the 6th rib, left, currently rated 
as 20 percent disabling.  The combined evaluation is 70 
percent.  

3.  The veteran has completed a 7th grade education, and has 
occupational experience as a farmer and as a school bus 
driver.  

4.  The veterans service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for a pleural cavity injury, residual of gunshot 
wound to the left chest, with partial resection of the 6th 
left rib are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.97, Diagnostic Codes 6818, 6843 (1996 & 1998)

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veterans claim for an 
increased rating is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veterans service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has declined the opportunity to have a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board has considered the full history of the veterans 
service-connected disabilities.  The veterans service 
medical records show that in January 1945 the veteran 
received a gunshot wound to the left shoulder which resulted 
in a compound, comminuted fracture of the left humerus and 
which resulted in a bullet lodging in the left lower lobe 
with hemopneumothorax.  The same day, the bullet was removed 
and debridement of the wound of the left shoulder was done 
followed by application of POP Velpeau jacket with window cut 
out to observe the thoracotomy wound.  A few weeks later, the 
Velpeau cast was removed, the wound re-dressed, and a few 
days later, secondary closure of the left shoulder wound was 
accomplished and POP Velpeau re-applied.  A few days after 
this, a hanging cast was applied and worn until March 1945.  

The veteran was evacuated to the zone of the interior and 
admitted to Oliver General Hospital to complete his 
convalescence with the following diagnoses: wound, 
penetrating, left chest; wound, perforating, left upper arm; 
and fracture, compound, comminuted, complete, left humerus, 
upper third.  On admission to Oliver General in May 1945, all 
the wounds were described as healed with the exception of one 
small wound at the point of entrance of the bullet from which 
oozed a slight amount of purulent pus.  There was 
considerable limitation of motion of the shoulder joint, but 
there was no evidence of skin anesthesia or palsy.  There was 
marked atrophy of the deltoid muscle, but it was still 
described as active.  An x-ray of the left humerus revealed 
the comminuted fracture of the neck and proximal shaft of the 
humerus to be in good alignment with a moderate amount of 
callus formation.  In June 1945, it was noted that the 
veteran had appeared before a Disposition Board and that no 
surgery was indicated.  The neck off the humerus was noted to 
be united.  The veteran reportedly still had restriction of 
the motion of his shoulder which was predicted to improve in 
a convalescent hospital.  A service medical record dated in 
July 1945 shows that the veterans wounds were described as 
being severe in degree.  A certificate of disability 
discharge dated in August 1945 shows that as a result of the 
wounds the veteran was found to be unfit for further military 
service due to shortness of breath on exertion.  

In September 1945, the veteran filed a claim with the VA for 
disability compensation for bullet wounds of the chest and 
arm.  Subsequently, in a rating decision of September 1945, 
the RO granted service connection for a wound to the left 
chest penetrating the left lung, and muscle injury Group V 
secondary to wound left upper third left upper arm and FCC 
(fracture, compound, comminuted) upper third left humerus, 
severe.  The RO assigned a temporary combined 100 percent 
disability rating for the disorders.

The veteran was afforded a disability evaluation examination 
by the VA in February 1947.  The diagnoses were (1) chronic 
fibrinous pleurisy, left base; (2) absent M-3rd of the sixth 
left rib with partial regeneration; (3) scars, residual of 
gunshot wound, left chest posteriorly; (4) scar, penetrating, 
gunshot wound, lateral aspect of the left arm involving 
Muscle Groups III and V; (5) marked limitation of motion left 
shoulder; (6) FCC of proximal one fourth left humerus from 
history; and (7) disuse atrophy of left arm.  Subsequently, 
in a rating decision of March 1947, the RO assigned a 60 
percent rating for a wound, left chest, penetrating lung, 
severe; and assigned a 30 percent rating for Muscle Group V, 
residuals of gunshot wound, upper third left arm and FCC, 
upper third left humerus, severe.  The combined rating was 70 
percent.

The veteran underwent another VA examination in January 1948.  
Subsequently, in February 1948, the RO concluded that the 
examination reflected material improvement in the pleural 
cavity injury.  Therefore, the RO revised the rating to 
reflect a 20 percent rating under Diagnostic Code 6818 for a 
pleural cavity injury, residual, gunshot wound, left chest, 
partial resection 6th rib, left; a 30 percent rating under 
Diagnostic Codes 5303 and 5305 for a gunshot wound, left arm 
Muscle Groups III and V, rated as severe; and a 20 percent 
under Diagnostic Code 5202 for impairment, humerus, left, 
residual FCC, upper third.  The combined rating was 60 
percent.  The ratings remained at these levels for many 
years.

In December 1979, the veteran was afforded another disability 
evaluation examination.  Subsequently, in a rating decision 
of January 1980, the RO increased the rating for the 
impairment of the left humerus from 20 percent to 30 percent 
by assigning a rating under Diagnostic Code 5201 instead of 
5202.  The RO confirmed the ratings for the other two 
disabilities.  

In November 1994, the veteran requested increased ratings.  
The RO denied that request, and the veteran perfected this 
appeal.  The Board notes that issues pertaining to the 
ratings for the veterans gunshot wound of the left arm and 
his impairment of the left humerus were previously 
adjudicated by the Board in January 1998.  The Board 
increased the rating for the gunshot wound of the left arm 
from 30 percent to 40 percent, but confirmed the 30 percent 
rating for the left humerus impairment.  The Board deferred 
adjudication of the claim for an increased rating for the 
pleural cavity injury and the claim for unemployability 
benefits pending development requested on remand.  Those 
claims are the subject of the Boards decision this date.

I.  Entitlement To An Increased Rating For A Pleural Cavity 
Injury, Residual Of
 Gunshot Wound To The Left Chest, With Partial Resection Of 
The 
6th Left Rib, Currently Rated As 20 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14.  

By regulatory amendment effective October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the respiratory system, as set forth 
in 38 C.F.R. § 4.97.  See 61 Fed. Reg. 46720-46731 (1996).  
Where the law and regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional authority to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Accordingly, the 
Board will consider the veterans claim for an increased 
rating under both the old and the new rating criteria.

Prior to October 7, 1996, pleural cavity injuries such as 
gunshot wounds were rated under Diagnostic Code 6818.  A 20 
percent rating was warranted for a moderate injury, with 
bullet or missile retained in lung, with pain or discomfort 
on exertion; or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion.  A 40 
percent rating was warranted for a moderately-severe injury 
with pain in chest and dyspnea on moderate exertion (exercise 
tolerance test), adhesions of diaphragm, with excursions 
restricted, moderate myocardial deficiency, and one or more 
of the following:  thickened pleura, restricted expansion of 
lower chest, compensating contralateral emphysema, deformity 
of chest, scoliosis, hemoptysis at intervals.  A 60 percent 
rating was warranted for a severe injury, with tachycardia, 
dyspnea or cyanosis on slight exertion, adhesions of 
diaphragm or pericardium with marked restriction of 
excursion, or poor response to exercise.  A 100 percent 
rating was warranted when residuals were totally 
incapacitating.  38 C.F.R. § 4.97, Diagnostic Code 6818.

A note associated with that diagnostic code indicates that 
disability persists in penetrating chest wounds, with or 
without retained missile, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress.  Records of 
examination both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, are 
essential for proper evaluation of disability.  Exercise 
tolerance tests should have regard to both dyspnea on 
exertion and to continued acceleration of pulse rate beyond 
physiological limits.  Id.  

The new criteria deleted Diagnostic Code 6818 which were the 
criteria for evaluating pleural cavity injury.  The term 
pleural cavity injury was reclassified as traumatic 
chest wall defect, pneumothorax, hernia, etc. and assigned 
Diagnostic Code number 6843.  Pleural cavity injuries and 
other disorders under Diagnostic Codes 6840 through 6845 are 
now evaluated under a general rating formula for restrictive 
lung disease.  

Under the new rating criteria which are effective from 
October 7, 1996, restrictive lung disease is primarily rated 
according to the degree of impairment on pulmonary function 
tests.  A 10 percent rating is warranted where pulmonary 
function testing reveal that FEV-1 is 71 to 80 percent 
predicted; FEV-1/FVC is 71 to 80 percent; or where DLCO (SB) 
is 66 to 80 percent predicted.  A 30 percent rating is 
warranted where pulmonary function testing reveal that FEV-1 
is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; 
or where DLCO (SB) is 56 to 65 percent predicted.  A 60 
percent rating is warranted where pulmonary function testing 
reveal that FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 
40 to 55 percent; or where DLCO (SB) is 56 to 65 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6843.

A 100 percent rating is warranted where pulmonary function 
testing reveal that FEV-1 is less than 40 percent predicted; 
FEV-1/FVC is less than 40 percent; where DLCO (SB) is 40 
percent predicted; where maximum exercise capacity is less 
than 15ml/kg/min oxygen consumption; where there is cor 
pulmonale (right heart failure); where there is right 
ventricular hypertrophy; where there is pulmonary 
hypertension; (shown by echo or cardiac catheterization); 
where there are episodes of acute respiratory failure; or 
where outpatient oxygen therapy is required.  Id. 

A note associated with Diagnostic Code 6845 states that 
gunshot wounds of the pleural cavity with bullet or missile 
retained in the lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of the 
diaphragm or of lower chest expansion shall be rated at least 
20 percent disabling.

A VA hospital discharge summary dated in June 1991 shows that 
the veteran was seen for complaints of a mass in the left 
breast.  A biopsy revealed epithelial cells consistent with 
hyperplasia.  He was taken to the operating room where he 
underwent a left breast subcutaneous mastectomy.  Although 
the veterans history of a gunshot wound to the chest was 
noted, the treating physician did not attribute the current 
problem to the history of the gunshot wound.  

The report of an examination of the veterans muscles which 
was conducted by the VA in December 1994 shows that the 
veteran gave a history of having a gunshot wound to the left 
shoulder which also entered his left chest.  It was reported 
that the veteran had had surgery on the shoulder and a 
thoracotomy.  His complaints at the time of the examination 
included having worsening pain in the upper left chest.  On 
physical examination, the findings pertained to the wound to 
the left shoulder rather than to the chest wound.  The 
diagnosis was status post gunshot wound to left shoulder and 
chest  severely decreased range of motion of left shoulder; 
decreased muscle strength in left shoulder, left arm and left 
hand; and soft tissue defect in left deltoid compared to 
right deltoid.  

A VA outpatient medical treatment record dated in January 
1995 shows that the veteran reported a complaint of having 
chest pain with shortness of breath which had been relieved 
by a nitroglycerin tablet.  Following examination, the 
assessment was coronary artery disease, stable.  The treating 
physician did not relate either the chest pain or the 
shortness of breath to the veterans service-connected 
gunshot wound of the chest.

An x-ray of the veterans chest taken in January 1995 was 
interpreted as showing that there were no significant changes 
since December 1994.  The fact that the veteran was status 
post left thoracotomy was noted.  There was pleural 
thickening in the left lower chest.  The veteran was noted to 
be status post median sternotomy.  The cardiac silhouette and 
the mediastinum were within normal limits.  There was no 
active pulmonary or pleural effusion identified.  The 
accompanying clinical record indicates that the veteran had 
hypertension, coronary artery disease, and was status post 
coronary artery bypass grafting in December 1990; the veteran 
was seen with complaints of chest pain and shortness of 
breath relieved with nitroglycerin, and swelling of the 
ankles and feet.

The veteran was afforded a respiratory examination by the VA 
in May 1998.  The report shows that the veteran gave a 
history of having received a gunshot wound to the left chest 
while stationed in Belgium in January 1945.  He underwent an 
emergency thoracotomy, and was hospitalized for several 
months.  He said that he had pain which began at that time 
and had been getting worse in his later years.  It was noted 
that he had been a farmer and had driven a school bus for 
many years.  He said that he had a daily nonproductive cough, 
and had seen an outside physician several months ago for an 
episode of scant hemoptysis.  An x-ray failed to reveal any 
lesions.  The veteran said that he had mild shortness of 
breath on climbing two flights of stairs, but that he could 
walk pretty much as far as he wanted without shortness of 
breath.  He complained of having dizziness when stopping 
abruptly.  He had no history of asthma or treatment for any 
kind of lung disease.  

On physical examination, there was no evidence of cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hyperextension.  There was also no evidence of 
kyphoscoliosis, pectus excavatum, or any other chest x-ray 
abnormality.  There was a post sternotomy scar and a left 
thoracotomy scar posterolaterally.  Examination of the lungs 
revealed no dullness to percussion.  Bilateral breath sounds 
were vesicular to bronchovesicular in nature.  There were no 
adventitious sounds.  Examination of the heart revealed that 
S1 and S2 were normal.  The carotid upstroke was also normal.  
There were no murmurs or gallops anywhere.  A PMI could not 
be palpated.  Pulmonary test functions results showed FEV1 
was 92 percent of predicted.  His TLC was 111 percent of 
predicted.  His DLCO was 85 percent of predicted.  

The examiner commented that all of these values indicated 
that pulmonary function was perfectly normal.  A chest x-ray 
was reviewed and the examiner noted that although the veteran 
did have some increased interstitial markings, there were no 
masses or other abnormalities.  There were some pleural 
reactions presumably secondary to his gunshot wound 
thoracotomy, but this had not changed over time.  The 
assessment was normal lung function test.  The examiner again 
noted that the veteran complained of intermittent chest pain 
and a daily cough.  He also reportedly had a history of 
smoking pipe tobacco until 8 years earlier.  The examiner 
concluded that he was not able to come up with any specific 
pulmonary diagnosis based on the history, the physical 
examination, or the objective studies. 

Based on the foregoing evidence, the Board finds that the 
pleural cavity injury, residual of gunshot wound to the left 
chest, with partial resection of the 6th left rib, is no more 
than moderate in degree.  The evidence does not demonstrate 
that the veteran has a moderately-severe injury with pain in 
chest and dyspnea on moderate exertion (exercise tolerance 
test), adhesions of diaphragm, with excursions restricted, 
moderate myocardial deficiency, and one or more of the 
following:  thickened pleura, restricted expansion of lower 
chest, compensating contralateral emphysema, deformity of 
chest, scoliosis, hemoptysis at intervals.

The Board also finds that the disorder has not resulted in 
impairment of pulmonary function.  This was demonstrated by 
the pulmonary function test and examination conducted by the 
VA in May 1998.  Accordingly, the Board finds that the 
criteria for a disability rating higher than 20 percent for a 
pleural cavity injury, residual of gunshot wound to the left 
chest, with partial resection of the 6th left rib are not met 
under either the old or new rating criteria.

II.  Entitlement To A Total Disability Rating Based On 
Individual Unemployability
 Due To Service-Connected Disabilities.

As noted above, service-connected disabilities are rated 
based primarily upon the average impairment in earning 
capacity.  Total disability is considered to exist when there 
is any impairment which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1). Total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities (Schedule) 
prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Id.  
Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. Individual unemployability 
must be determined without regard to any nonservice-connected 
disabilities or the veteran's advancing age.  38 C.F.R. § 
3.341(a); see 38 C.F.R. § 4.19 (1998) (stating that age may 
not be a factor in evaluating service-connected disability or 
unemployability).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

The veterans claim for increased compensation based on 
unemployability which he submitted in March 1995 shows that 
his previous employment for the previous five years was as a 
school bus driver.  He reported that he became too disabled 
to work in December 1991, and he indicated that he expected 
to receive or was receiving disability retirement benefits.  
He also indicated that he had completed a 7th grade 
education. 

A written statement dated in April 1995 from the veterans 
employer, a county board of education, shows that the veteran 
worked full time from August 1951 through June 1988 as a bus 
driver and that he was presently employed as a substitute bus 
driver, working in that capacity since August 1988.  It was 
noted further that the veteran worked no more than four hours 
per day, as needed on a weekly basis.  He reportedly had 
earned $1,894.62 in the last 12 months, and had not lost any 
time due to disability.  It was stated that no concessions 
had been made to the veteran by reason of age or disability.  
It was also noted that the veteran was receiving county 
retirement benefits.  

The veterans service-connected disorders are a gunshot 
wound, left arm, muscle groups III and IV, severe, rated as 
40 percent disabling; impairment, left humerus, residuals of 
fracture, upper third, with secondary traumatic arthritis 
changes, rated as 30 percent disabling; and a pleural cavity 
injury, residual gunshot wound left chest, with partial 
resection of the 6th rib, left, currently rated as 20 percent 
disabling.  The combined evaluation is 70 percent.  See 38 
C.F.R. § 4.25 (1998).  Thus, although the veteran does not 
have a 100 percent schedular rating, his combined service-
connected rating meets the percentage criteria of 38 C.F.R. § 
4.16(a).  Therefore, it must be determined by the Board 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

Based on a careful review of the record, the Board finds that 
the evidence of record shows that the veteran's service-
connected disabilities in and of themselves are not of such 
nature and severity as to prevent him from securing or 
following all types of substantially gainful employment.  The 
record reflects that the veterans service-connected 
disabilities have not prevented the veteran from being 
gainfully employed over the years for many years primarily as 
a school bus driver.  

In this regard, the Board notes that the veteran has 
indicated that he is unable to be gainfully employed due to 
pain, weakness, and limitation of motion associated with the 
left arm gunshot wound.  The Board acknowledges that the 
record on appeal clearly indicates that the veteran sustained 
a severe wound to the left arm which resulted in significant 
impairment associated with that extremity.  For example, on 
VA examination in February 1947, marked limitation of motion 
of the left shoulder was noted as well as disuse atrophy of 
the left arm.  The veteran asserted at that time that he had 
not worked since his discharge from service in August 1945.  
On VA examination in January 1948, the veteran again reported 
that he had been unemployed since discharge because of 
complaints of pain in the chest and arm.  Examination again 
revealed marked limitation of motion of the left shoulder as 
well as disuse atrophy.  

On VA examination in December 1979, the veteran reported that 
he had been a bus driver with the Butler County Board of 
Education from 1952 and was, at that time, still employed in 
that capacity.  He indicated that he had lost only two days 
of work in the previous twelve months due to a skull 
fracture.  His complaints at that time included pain in the 
arms, legs, shoulders, and chest; the loss of the sense of 
taste and smell; the presence of recurrent knots on his 
body; impaired hearing; and swelling of his lips.  
Examination at that time revealed no chest deformity other 
than scars.  Lungs were described as clear to auscultation 
and percussion.  Chest circumference in normal inspiration 
was 41 inches and on deep inspiration, 42 inches.  
Examination of the left upper arm revealed well-healed and 
nontender scars.  Severely limited motion of the left arm was 
noted.  However, the examiner noted that movement of the 
elbow joint and hands were normal.  Approximately 20 percent 
weakness was noted to be present in the left upper extremity 
as compared to the right upper extremity.  Deep reflexes were 
also slightly decreased on the left side.  No sensory loss 
was noted in the left upper extremity as well as no 
tenderness or muscle cramp.  

On VA examination in September 1988, the veteran reported 
that he was self-employed as a farmer.  Following 
examination, the diagnoses were status post clavicle fracture 
on the left with nonunion and post-traumatic degenerative 
arthritis of the left shoulder with moderate to severe 
functional defects.  Forward flexion and abduction of the 
left shoulder was better than that reported on VA examination 
in December 1979.  The findings with respect to more recent 
VA examinations beginning in December 1994 are set forth 
above.  Notably, on VA examination in December 1994, although 
range of motion of the left upper extremity was again 
described as significantly decreased, normal sensory function 
was noted as well as good muscle strength and grip strength 
on the left, albeit not to a normal degree.  Other reported 
findings were substantially the same as those recorded on 
previous examinations.  Recent VA treatment records show 
ongoing treatment for a variety on nonservice-connected 
disabilities including hypertension, coronary artery disease, 
and degenerative joint disease of multiple joints.  

The evidence in favor of the veteran's claim includes his 
limited education and occupational experience in some 
employment requiring some physical exertion such as farming.  
Other evidence includes his significant service-connected 
disabilities, and his statement that the gunshot wound of the 
left arm prevented him from working.  The evidence against 
his claim consists of the fact that he had been able to work 
for a number of years as a school bus driver with essentially 
the same objectively demonstrated degree of impairment from 
his service-connected disabilities.

The Board notes that the written statement from the veterans 
employer documents that he has not required concessions on 
the basis of his disabilities in his employment as a 
substitute school bus driver.  The Board also notes that the 
veteran had not presented any medical or professional opinion 
showing that his service-connected disabilities alone prevent 
him from working.  

Based on the foregoing, the Board finds that the veterans 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to service-connected disorders are not met.  


ORDER

1.  An increased rating for a pleural cavity injury, residual 
of gunshot wound to the left chest, with partial resection of 
the 6th left rib, currently rated as 20 percent disabling, is 
denied.

2.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
